 



EXHIBIT 10.1
COVANTA HOLDING CORPORATION
EQUITY AWARD PLAN FOR EMPLOYEES AND OFFICERS




--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page          
Section 1.
  Purpose; Definitions     B-1    
(a)
  “Administrator”     B-1    
(b)
  “Affiliate”     B-1    
(c)
  “Applicable Laws”     B-1    
(d)
  “Award”     B-1    
(e)
  “Award Agreement”     B-1    
(f)
  “Board”     B-1    
(g)
  “Cause”     B-1    
(h)
  “Code”     B-1    
(i)
  “Committee”     B-1    
(j)
  “Common Stock”     B-1    
(k)
  “Company”     B-1    
(l)
  “Director”     B-1    
(m)
  “Disability”     B-1    
(n)
  “Effective Date”     B-1    
(o)
  “Employee”     B-2    
(p)
  “Exchange Act”     B-2    
(q)
  “Fair Market Value”     B-2    
(r)
  “Incentive Stock Option”     B-2    
(s)
  “Mature Shares”     B-2    
(t)
  “Non-Qualified Stock Option”     B-2    
(u)
  “Officer”     B-2    
(v)
  “Option”     B-2    
(w)
  “Participant”     B-2    
(x)
  “Performance Award”     B-2    
(y)
  “Plan”     B-2    
(z)
  “Recipient”     B-2    
(aa)
  “Restricted Stock”     B-2    
(bb)
  “Retirement”     B-2    
(cc)
  “Service Provider”     B-3    
(dd)
  “Stock Appreciation Right”     B-3    
(ee)
  “Share”     B-3    
(ff)
  “Subsidiary”     B-3  
Section 2.
  Stock Subject to the Plan     B-3  
Section 3.
  Administration of the Plan     B-3    
(a)
  Administration     B-3    
(b)
  Powers of the Committee     B-3  
Section 4.
  Eligibility for Awards     B-4  
Section 5.
  Limitations on Options     B-4  
Section 6.
  Term of Plan     B-4  
Section 7.
  Term of Option     B-4  

B-i



--------------------------------------------------------------------------------



 

                        Page          
Section 8.
  Option Exercise Price and Consideration     B-5    
(a)
  Exercise Price     B-5    
(b)
  Waiting Period and Exercise Dates     B-5    
(c)
  Form of Consideration     B-5  
Section 9.
  Exercise of Option     B-5    
(a)
  Procedure for Exercise; Rights as a Stockholder     B-5    
(b)
  Termination of Relationship as Employee or Officer     B-6    
(c)
  Disability of Recipient     B-6    
(d)
  Death of Recipient     B-7    
(e)
  Retirement of Recipient     B-7    
(f)
  Cash out Provisions     B-8  
Section 10.
  Restricted Stock     B-8    
(a)
  Awards of Restricted Stock     B-8    
(b)
  Awards and Certificates     B-8    
(c)
  Terms and Conditions     B-8    
(d)
  Other Provisions     B-9  
Section 11.
  Deferral of Stock Award     B-9  
Section 12.
  Other Awards     B-10    
(a)
  Stock Appreciation Right     B-10    
(b)
  Performance Award     B-10    
(c)
  Other Stock-Based Awards     B-10  
Section 13.
  Non-Transferability of Awards     B-10  
Section 14.
  Adjustments Upon Changes in Capitalization     B-11  
Section 15.
  Date of Grant     B-11  
Section 16.
  Term; Amendment and Termination of the Plan     B-11    
(a)
  Amendment and Termination     B-11    
(b)
  Stockholder Approval     B-11    
(c)
  Effect of Amendment or Termination     B-11  
Section 17.
  Conditions Upon Issuance of Shares     B-11    
(a)
  Legal Compliance     B-11    
(b)
  Withholding Obligations     B-12    
(c)
  Inability to Obtain Authority     B-12    
(d)
  Grants Exceeding Allotted Shares     B-12  
Section 18.
  General Provisions     B-12    
(a)
  Term of Plan     B-12    
(b)
  No Contract of Employment     B-12    
(c)
  Severability     B-12    
(d)
  Governing Law     B-12    
(e)
  Dividends     B-12    
(f)
  Prohibition on Loans to Participants     B-12    
(g)
  Performance-Based Compensation     B-12    
(h)
  Unfunded Status of Plan     B-13    
(i)
  Liability of Committee Members     B-13  

B-ii



--------------------------------------------------------------------------------



 



DANIELSON HOLDING CORPORATION EQUITY AWARD PLAN FOR
EMPLOYEES AND OFFICERS
      Section 1.     Purpose; Definitions.
      The purposes of this Plan are to promote the interests of the Company
(including any Subsidiaries and Affiliates) and its stockholders by using equity
interests in the Company to attract, retain and motivate its management and
other eligible persons and to encourage and reward their contributions to the
Company’s performance and profitability.
      The following capitalized terms shall have the following respective
meanings when used in this Plan:


        (a) “Administrator” means the Board or any one of its Committees as
shall be administering the Plan, in accordance with Section 3 of the Plan.    
      (b) “Affiliate” means any corporation or other entity controlled by the
Company and designated by the Committee as such.           (c) “Applicable Laws”
means the legal requirements relating to the administration of plans providing
one or more of the types of Awards described in the Plan and the issuance of
Shares thereunder pursuant to U.S. state corporate laws, U.S. federal and state
securities laws, the Code and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.          
(d) “Award” means a grant of an Option, Restricted Stock, stock appreciation
right or other stock-based Award under the Plan, all on a stand alone,
combination or tandem basis, as described in or granted under the Plan.    
      (e) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Award. The
Award Agreement is subject to the terms and conditions of the Plan.          
(f) “Board” means the Board of Directors of the Company.           (g) “Cause”
shall mean, unless otherwise determined by the Committee, (i) the conviction of
the Recipient for committing, or entering a plea of nolo contendere by the
Recipient with respect to, a felony under federal or state law or a crime
involving moral turpitude; (ii) the commission of an act of personal dishonesty
or fraud involving personal profit in connection with the Recipient’s employment
by the Company; (iii) the willful misconduct, gross negligence or deliberate
failure on the part of the Recipient to perform his or her employment duties
with the Company in any material respect; or (iv) the failure to comply with
Company policies or agreements with the Company, in any material respect.    
      (h) “Code” means the Internal Revenue Code of 1986, as amended or replaced
from time to time.           (i) “Committee” means the Compensation Committee of
the Board, or another committee appointed by the Board to administer the Plan,
in accordance with Section 3 of the Plan.           (j) “Common Stock” means the
common stock, par value $.10, of the Company.           (k) “Company” means
Danielson Holding Corporation, a Delaware corporation.           (l) “Director”
means a director serving on the Board of the Company who is not also an employee
of the Company or any Subsidiary or Affiliate thereof; who has not been an
employee of the Company during the taxable year or an officer of the Company at
any time; and who has been duly elected to the Board by the stockholders of the
Company or by the Board under applicable corporate law. Neither service as a
Director nor payment of a director’s fee by the Company shall, without more,
constitute “employment” by the Company.           (m) “Disability” means
permanent and total disability as determined under procedures established by the
Committee for the purposes of the Plan.           (n) “Effective Date” means the
date described in Section 18(a) of the Plan.

B-1



--------------------------------------------------------------------------------



 





        (o) “Employee” means any common-law employee of the Company or a
Subsidiary or Affiliate of the Company, including Officers employed by the
Company or any Subsidiary or Affiliate of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall, without more,
constitute “employment” by the Company.           (p) “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, and any successor
thereto, or the rules and regulations promulgated thereunder.          
(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:



        (i) If the Common Stock is listed on the American Stock Exchange
Composite Tape, its Fair Market Value shall be either the mean of the highest
and lowest reported sale prices of the stock (or, if no sales were reported, the
average of the closing bid and asked price) or the last reported sales price of
the stock, as determined by the Committee in its discretion, on the American
Stock Exchange for any given day or, if not listed on such exchange, on any
other national securities exchange on which the Common Stock is listed or on the
NASDAQ Stock Market as reported in The Wall Street Journal or such other source
as the Committee deems reliable;           (ii) If the Common Stock is regularly
quoted by a recognized securities dealer but selling prices are not reported,
the Fair Market Value of a Share of Common Stock shall be either the mean
between the high bid and low asked prices or the last asked price, as determined
by the Committee for the Common Stock on any given day, as reported in The Wall
Street Journal or such other source as the Committee deems reliable;          
(iii) In the absence of an established regular public market for the Common
Stock, the Fair Market Value shall be determined in good faith by the Committee
and, with respect to an Incentive Stock Option, in accordance with such
regulations as may be issued under the Code; provided that with respect to an
individual described in Section 8(a)(i)(A) hereof, this Section 1(q)(iii) shall
not be available if the resulting price fails to represent the Fair Market Value
of the stock on the date of grant as determined in accordance with
Sections 1(q)(i) or (ii) above.



        (r) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.           (s) “Mature Shares” means any
shares held by the Recipient for a minimum period of 6 months.          
(t) “Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.           (u) “Officer” unless otherwise noted herein, means a person
who is an officer of the Company or a Subsidiary or Affiliate.          
(v) “Option” means a stock option granted pursuant to the Plan.          
(w) “Participant” means an Employee or Officer who holds an outstanding Award.  
        (x) “Performance Award” means an Award granted pursuant to Section 11(b)
of the Plan.           (y) “Plan” means this Equity Award Plan.          
(z) “Recipient” means an Employee or Officer who holds an outstanding Award.    
      (aa) “Restricted Stock” means shares of Common Stock acquired pursuant to
an Award granted pursuant to Section 10 of the Plan.           (bb) “Retirement”
means a Service Provider’s retirement from active employment with the Company or
any Subsidiary or Affiliate as determined under a pension plan of the Company or
any Subsidiary or Affiliate applicable to the Service Provider; or the Service
Provider’s termination of employment at or after age 55 under circumstances that
the Committee, in its sole discretion, deems equivalent to retirement.

B-2



--------------------------------------------------------------------------------



 





        (cc) “Service Provider” means an Employee or Officer. A Service Provider
who is an Employee shall not cease to be a Service Provider (i) during any leave
of absence approved by the Company; provided that, for purposes of Incentive
Stock Options, no such leave may exceed ninety (90) days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract; or (ii) as a
result of transfers between locations of the Company or between the Company and
any Subsidiary or Affiliate. If reemployment upon expiration of a leave of
absence approved by the Company is not guaranteed by statute or contract, then
on the 91st day of such leave any Incentive Stock Option held by the Recipient
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Non-Qualified Stock Option.           (dd) “Stock Appreciation
Right” means an Award granted pursuant to Section 11(a) of the Plan.          
(ee) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.           (ff) “Subsidiary” means a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Code.

      Section 2.     Stock Subject to the Plan.
      Subject to the provisions of Section 14 of the Plan, the maximum aggregate
number of Shares available for grants of Awards under the Plan is 6,000,000
Shares. The maximum aggregate number of Incentive Stock Options that may be
issued under the Plan is 6,000,000. The Shares subject to an Award under the
Plan may be authorized but unissued, or reacquired Common Stock or treasury
shares. Except as otherwise provided in Section 14 of the Plan, no Recipient may
be granted Awards in any calendar year with respect to more than 300,000 Shares.
In determining the number of Shares with respect to which a Recipient may be
granted an Award in any calendar year, any Award which is cancelled shall count
against the maximum number of Shares for which an Award may be granted to a
Recipient.
      If an Award expires or becomes unexercisable without having been exercised
in full, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option or other Award, shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if Shares of Restricted Stock are repurchased by the
Company at their original purchase price, and the original Recipient of such
Shares did not receive any benefits of ownership of such Shares, such Shares
shall become available for future grant under the Plan. For purposes of the
preceding sentence, voting rights shall not be considered a benefit of Share
ownership.
      Section 3.     Administration of the Plan.
      (a) Administration. The Plan shall be administered by the Compensation
Committee of the Board, or another Committee that may be appointed by the Board
for this purpose in accordance with Applicable Laws. Such Committee shall
consist of two or more members of the Board each of whom is a “disinterested
person” as defined in Rule 16b-3(c)(2)(i) of the General Rules and Regulations
promulgated under the Exchange Act; and all of whom, in addition, shall
constitute “outside directors” for purposes of granting “performance-based
compensation” awards under Treas. Reg. Sec. 1.162-27(e)(3) and
Section 162(m)(4)(C) of the Code. (Such “outside directors” shall be appointed
by, and may be removed by, such Board.) Committee members shall serve for such
term(s) as the Board may determine, subject to removal by the Board at any time.
The Committee shall act by a majority of its members, or if there are only two
members of such Committee, by unanimous consent of both members. If at any time
there is no Committee in office, the functions of the Committee specified in the
Plan shall be carried out by the Board.
      (b) Powers of the Committee. Except for the terms and conditions
explicitly set forth in the Plan, the Committee shall have exclusive authority,
in its discretion, to determine the Fair Market Value of the Common Stock in
accordance with Section 1(q) of the Plan and to determine all matters relating
to Awards

B-3



--------------------------------------------------------------------------------



 



under the Plan, including the selection of individuals to be granted an Award,
the type of Award, the number of shares of Common Stock subject to an Award, all
terms, conditions, restrictions and limitations, if any, including, without
limitation, vesting, acceleration of vesting, exercisability, termination,
substitution, cancellation, forfeiture, or repurchase of an Award and the terms
of any instrument that evidences the Award. The Committee shall also have
exclusive authority to interpret the Plan and its rules and regulations, and to
make all other determinations deemed necessary or advisable under or for
administering the Plan, subject to Section 16 of the Plan. All actions taken and
determinations made by the Committee pursuant to the Plan shall be conclusive
and binding on all parties involved or affected. The Committee may, by a
majority of its members then in office, authorize any one or more of its members
or any Officer of the Company to execute and deliver documents on behalf of the
Committee, or delegate to an Officer of the Company the authority to make
decisions pursuant to Section 8 of the Plan, provided that the Committee may not
delegate its authority with regard to the selection for participation of or the
granting of Awards to persons subject to Section 16 of the Exchange Act.
      Section 4.     Eligibility for Awards.
      Non-Qualified Stock Options and other Awards may be granted to Employees
and Officers who are Employees. In addition, an Award may be granted to a person
who is offered employment by the Company, a Subsidiary or an Affiliate, provided
that such Award shall be immediately forfeited if such person does not accept
such offer of employment within such time period as the Company, Subsidiary or
Affiliate may establish. If otherwise eligible, an Employee or Officer who has
been granted an Option or other Award may be granted additional Options or other
Awards.
      Section 5.     Limitations on Options.
      Each Option shall be designated in the written Award Agreement as either
an Incentive Stock Option or a Non-Qualified Stock Option. However,
notwithstanding such designation, to the extent that the Options are amended;
the aggregate Fair Market Value of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by the Recipient during any
calendar year (under all plans of the Company and any Subsidiary or Affiliate)
exceeds $100,000; or other circumstances exist that would cause the Options to
lose their status as Incentive Stock Options, such Options shall be treated as
Non-Qualified Stock Options. For purposes of this Section 5, Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the time the Option
with respect to such Shares is granted. If an Option is granted hereunder that
is part Incentive Stock Option and part Non-Qualified Stock Option due to
becoming first exercisable in any calendar year in excess of $100,000, the
Incentive Stock Option portion of such Option shall become exercisable first in
such calendar year, and the Non-Qualified Stock Option portion shall commence
becoming exercisable once the $100,000 limit has been reached.
      Section 6.     Term of Plan.
      The Plan shall become effective upon the approval by the stockholders of
the Company as described in Section 16 of the Plan. It shall continue in effect
for a term of ten (10) years unless terminated earlier under Section 16 of the
Plan.
      Section 7.     Term of Option.
      The term of each Option shall be stated in the Award Agreement but shall
be no longer than ten (10) years from the date of grant or such shorter term as
may be provided in the Award Agreement. Moreover, in the case of an Incentive
Stock Option granted to a Recipient who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Subsidiary (taking into
account the attribution rules under Section 424(d) of the Code), the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

B-4



--------------------------------------------------------------------------------



 



      Section 8.     Option Exercise Price and Consideration.
      (a) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the Committee,
subject to the following:


        (i) In the case of an Incentive Stock Option



        (A) granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Subsidiary (taking into
account the attribution rules under Section 424(d) of the Code), the per Share
exercise price shall be not less than 110% of the Fair Market Value per Share on
the date of grant, or           (B) granted to any Employee other than an
Employee described in paragraph (A) immediately above, the per Share exercise
price shall be not less than 100% of the Fair Market Value per Share on the date
of grant.



        (ii) In the case of a Non-Qualified Stock Option, the per Share exercise
price shall be not less than 100% of the Fair Market Value per Share on the date
of grant.

      (b) Waiting Period and Exercise Dates. The Committee shall have the
authority, subject to the terms of the Plan, to determine any vesting
restriction or limitation or waiting period with respect to any Option granted
to a Recipient or the Shares acquired pursuant to the exercise of such Option.
      (c) Form of Consideration. The Committee shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Committee shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:


        (i) cash (in the form of a certified or bank check or such other
instrument as the Company may accept);           (ii) other Mature Shares owned
on the date of exercise of the Option by the Recipient (and, in the case of the
exercise of a Non-Qualified Stock Option, Restricted Stock subject to an Award
hereunder) based on the Fair Market Value of the Common Stock on the date the
Option is exercised; provided, however, that in the case of an Incentive Stock
Option, the right to make a payment in the form of already owned Shares may be
authorized only at the time the Option is granted; and provided that if payment
is made in the form of Restricted Stock, the number of equivalent shares of
Common Stock to be received shall be subject to the same forfeiture restrictions
to which such Restricted Stock was subject, unless otherwise determined by the
Committee;           (iii) any combination of (i) and (ii) above;          
(iv) at the discretion of the Committee, by delivery of a properly executed
exercise notice together with such other documentation as the Committee and a
qualified broker, if applicable, shall require to effect an exercise of the
Option, and delivery to the Company of the sale or loan proceeds required to pay
the exercise price, subject, however, to Section 18(f) of the Plan; or          
(v) such other consideration and method of payment for the issuance of Shares to
the extent permitted by the Committee and Applicable Laws.

      Section 9.     Exercise of Option.
      (a) Procedure for Exercise; Rights as a Stockholder. Except as otherwise
authorized by the Committee, any Option granted hereunder shall be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. If the
Committee provides that any Option is exercisable only in installments, the
Committee may at any time waive such installment exercise provisions, in whole
or in part, based on such factors as the Committee may determine. The Committee
may at any time, in whole or in part, accelerate the exercisability of any
Option.

B-5



--------------------------------------------------------------------------------



 



      An Option shall be deemed exercised when the Company receives: (i) written
notice of exercise (in accordance with the Award Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Committee in accordance
with Section 8(c) of the Plan and permitted by the Award Agreement and the Plan.
Shares issued upon exercise of an Option shall be issued in the name of the
Recipient. Until the stock certificate evidencing such Shares is issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to such Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such stock certificate promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 14 of the Plan.
      Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
      (b) Termination of Relationship as Employee or Officer. Except as
otherwise authorized by the Committee, if a Recipient ceases to be a Service
Provider, other than for Cause or upon the Recipient’s death, Disability or
Retirement, the Recipient, subject to the restrictions of this Section 9(b), may
exercise his or her Option within the time specified in this Section 9(b) to the
extent that the Option is vested on the date of termination, including any
acceleration of vesting granted by the Committee, and has not yet expired as set
forth in the Award Agreement. Unless otherwise determined by the Committee, such
Option may be exercised as follows: (i) if the Option is a Non-Qualified Stock
Option, it shall remain exercisable for the lesser of the remaining term of the
Option or twelve (12) months from the date of such termination of the
relationship as a Service Provider; or (ii) if the Option is an Incentive Stock
Option, it shall remain exercisable for the lesser of the term of the Option or
three (3) months following the Recipient’s termination of his relationship as a
Service Provider; provided, however, that if the Recipient dies within such
three-month period, any unexercised Option held by such Recipient shall
notwithstanding the expiration of such three-month period continue to be
exercisable (to the extent to which it was exercisable at the time of death) for
the lesser of a period of twelve (12) months from the date of such death; the
expiration of the stated term of such Option; or the exercise period that
applies for purposes of Section 422 of the Code. If, on the date of termination,
the Recipient is not vested as to his or her entire Option and the Committee has
not granted any acceleration of vesting, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If a Recipient ceases to be a
Service Provider for Cause, the Option shall immediately terminate, and the
Shares covered by such Option shall revert to the Plan. If, after termination,
the Recipient does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
      Notwithstanding the above, in the event of a Recipient’s change in status
from Employee to non-Employee Officer or Director, the Recipient shall not
automatically be treated as if the Recipient terminated his relationship as a
Service Provider, nor shall the Recipient be treated as ceasing to provide
services to the Company solely as a result of such change in status. In the
event a Recipient’s status changes from Employee to non-Employee Officer or
Director, an Incentive Stock Option held by the Recipient shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Non-Qualified Stock Option three months and one day following such change of
status.
      (c) Disability of Recipient. Except as otherwise authorized by the
Committee, if, as a result of the Recipient’s Disability, a Recipient ceases to
be a Service Provider, the Recipient may exercise his or her Option subject to
the restrictions of this Section 9(c) and within the period of time specified
herein to the extent the Option is vested on the date of termination, including
any acceleration of vesting granted by the Committee, and has not yet expired as
set forth in the Award Agreement. Unless otherwise determined by the Committee
or specified in the Award Agreement, such Option shall be exercisable for the
lesser of the remaining period of time specified in the Award Agreement or
twelve (12) months from the date of such termination. If, on the date of
termination, the Recipient is not vested as to his or her entire Option and the

B-6



--------------------------------------------------------------------------------



 



Committee has not granted any acceleration of vesting, the Shares covered by the
unvested portion of the Option shall revert to the Plan. If, after termination,
the Recipient does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan. In the event of termination of employment by reason of
Disability, if an Incentive Stock Option is exercised after the expiration of
the exercise periods applicable under Section 422 of the Code, such Option will
thereafter be treated as a Non-Qualified Stock Option.
      (d) Death of Recipient. Except as otherwise authorized by the Committee,
if a Recipient dies while an Employee, the Option may be exercised subject to
the restrictions of this Section 9(d) and within such period of time as is
specified in the Award Agreement (but in no event later than the earlier of
twelve (12) months from the date of such death or the expiration of the term of
such Option as set forth in the Award Agreement), but only to the extent that
the Option is vested on the date of death, including any acceleration of vesting
granted by the Committee, and has not yet expired as set forth in the Award
Agreement. If, at the time of death, the Recipient is not vested as to his or
her entire Option and the Committee has not granted any acceleration of vesting,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Recipient’s estate or, if none, by the person(s) entitled to exercise the
Option under the Recipient’s will or the applicable laws of descent or
distribution. If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan. In the event of termination of employment by reason of
death, if an Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Section 422 of the Code, such Option
will thereafter be treated as a Non-Qualified Stock Option.
      (e) Retirement of Recipient.


        (i) Non-Qualified Stock Options. Except as otherwise authorized by the
Committee, if, as a result of the Recipient’s Retirement, a Recipient ceases to
be a Service Provider, the Recipient may, subject to the restrictions of this
Section 9(e), exercise his or her Non-Qualified Stock Option within the time
specified herein to the extent the Option is vested on the date of termination,
including any acceleration of vesting granted by the Committee, and has not yet
expired as set forth in the Award Agreement. Unless otherwise determined by the
Committee, such Option may be exercised for the lesser of the remaining period
of time specified in the Award Agreement or three (3) years following the
Recipient’s Retirement. Notwithstanding the foregoing, if the Recipient dies
within such three (3)-year (or shorter) period, any unexercised Non-Qualified
Stock Option held by such Recipient shall, notwithstanding the expiration of
such period, continue to be exercisable to the extent to which it was
exercisable at the time of death for a period of twelve (12) months from the
date of death or the expiration of the stated term of such Option, whichever
period is shorter.           (ii) Incentive Stock Options. If the Recipient
holds an Incentive Stock Option and ceases to be a Service Provider by reason of
his or her Retirement, such Incentive Stock Option may continue to be
exercisable by the Recipient to the extent to which it was exercisable at the
time of Retirement for a period of three (3) months from the date of Retirement
or the expiration of the stated term of such Option, whichever period is the
shorter. Notwithstanding the foregoing, if the Recipient dies within such
three-month period, any unexercised Incentive Stock Option held by such
Recipient shall, notwithstanding the expiration of such period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of twelve (12) months from the date of such death; the expiration of the
stated term of such Option; or the exercise period that applies for purposes of
Section 422 of the Code, whichever period is the shorter.

      If, on the date of termination due to Retirement, the Recipient is not
vested as to his or her entire Option and the Committee has not granted any
acceleration of vesting, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination due to Retirement, the
Option is not exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

B-7



--------------------------------------------------------------------------------



 



      (f) Cash out Provisions. On receipt of written notice of exercise, the
Committee may elect, but shall not be required to, to cash out all or any part
of the shares of Common Stock for which an Option is being exercised by paying
the Recipient an amount, in cash, equal to the excess of the Fair Market Value
of the Common Stock over the option price times the number of shares of Common
Stock for which an Option is being exercised on the effective date of such cash
out. Cash outs pursuant to this Section 9(f) relating to Options held by
Recipients who are actually or potentially subject to Section 16(b) of the
Exchange Act shall comply with the provisions of Section 16 of the Exchange Act
and the rules promulgated thereunder, to the extent applicable.
      Section 10.     Restricted Stock.
      (a) Awards of Restricted Stock. Shares of Restricted Stock may be issued
either alone, in addition to, or in tandem with other Awards granted under the
Plan and/or cash awards made outside of the Plan. The Committee shall determine
the individuals to whom it will award Restricted Stock under the Plan, and it
shall advise the Recipient in writing, by means of an Award Agreement, of the
terms, conditions and restrictions related to the Award, including the number of
Shares to be awarded to the Recipient, the time or times within which such
Awards may be subject to forfeiture and any other terms and conditions of the
Awards, in addition to those contained in this Section 10. The Committee may
condition the grant or vesting of Restricted Stock upon the attainment of
specified performance goals of the Recipient or of the Company, Subsidiary or
Affiliate for or within which the Recipient is primarily employed, or upon such
other factors as the Committee shall determine. The provisions of an Award need
not be the same with respect to each Recipient. The terms of the Award of
Restricted Stock shall comply in all respects with Applicable Law and the terms
of the Plan.
      (b) Awards and Certificates. Each Award shall be confirmed by, and subject
to the terms of, an Award Agreement. Shares of Restricted Stock shall be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of one or more stock certificates. The
Committee may require that the certificates evidencing such Shares be held in
custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the Recipient shall have
delivered to the Company a stock power, endorsed in blank, relating to the
Common Stock covered by such Award. Any certificate issued with respect to
Shares of Restricted Stock shall be registered in the name of such Recipient and
shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Award, substantially in the following form:


        “The transferability of this certificate and the shares of Stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Danielson Holding Corporation Equity Award Plan for Employees
and Officers and an Award Agreement. Copies of such Plan and Award Agreement are
on file at the office of the Secretary of Danielson Holding Corporation.”

      If and when the Restriction Period (hereinafter defined) expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period, the
Recipient may request that unlegended certificates for such Shares be delivered
to the Recipient.
      (c) Terms and Conditions. Shares of Restricted Stock shall be subject to
the following terms and conditions:


        (i) Restriction Period. Subject to the provisions of the Plan and the
terms of the Award Agreement, during a period set by the Committee, commencing
with the date of such Award (the “Restriction Period”), the Recipient shall not
be permitted to sell, assign, transfer, pledge or otherwise encumber Shares of
Restricted Stock (the “Restrictions”). The Committee may provide for the lapse
of such Restrictions in installments or otherwise and may accelerate or waive
such Restrictions, in whole or in part, in each case based on period of service,
performance of the Recipient or of the Company, Subsidiary or Affiliate,
division or department for which the Recipient is employed or such other factors
or criteria as the Committee may determine. Notwithstanding the foregoing, if
the Recipient of a Restricted Stock Award is subject to the provisions of
Section 16 of the Exchange Act, shares of Common Stock subject to the grant may
not, without the written consent of the Committee, be sold or otherwise disposed
of within six (6) months following the date of grant. The Committee may, in its

B-8



--------------------------------------------------------------------------------



 



  discretion, impose a limit on the number of Shares that a Recipient may
receive in any twelve (12)-month period in an Award of Restricted Stock.    
      (ii) Rights. Except as provided in Section 10(c) of the Plan, the
applicable Award Agreement and Applicable Law, the Recipient shall have, with
respect to the Shares of Restricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Common Stock that is the subject of
the Award Agreement, including, if so provided in the Award Agreement, the right
to vote the Shares and the right to receive any cash dividends. Unless otherwise
determined by the Committee in the applicable Award Agreement and subject to
Section 18(e) of the Plan, for the Restriction Period, (A) cash dividends on the
Shares of Common Stock that are the subject of the Award Agreement shall be
automatically deferred and reinvested in additional Restricted Stock and
(B) dividends payable in Common Stock shall be paid in the form of Restricted
Stock. If there is a pro rata distribution of warrants or other rights to
acquire shares of Common Stock, then the Recipient shall have the right to
participate in or receive such warrants or other rights, provided, however, that
any shares of Common Stock acquired pursuant to the exercise of such warrants or
other rights shall be subject to the same vesting requirements and restrictions
as the underlying Common Stock.           (iii) Termination of Service Provider
Relationship. Except to the extent otherwise provided in the applicable Award
Agreement or the Plan, if a Recipient ceases to be a Service Provider for any
reason during the Restriction Period, all Shares still subject to restriction
shall be forfeited by the Recipient. Without limiting the foregoing, an Award
Agreement may, at the Committee’s discretion, allow for vesting to continue
after termination of employment with the Company, provided the Recipient remains
an Employee of any Subsidiary or Affiliate of the Company.

      (d) Other Provisions. The Award Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Committee in its sole discretion, including, without limitation, provisions
relating to tax matters including wage withholding requirements; prohibitions on
elections by the Recipient under Section 83(b) of the Code; and “gross-up”
payments to Recipients to satisfy tax liabilities. In addition, the terms of the
Award Agreements for Restricted Stock need not be the same with respect to each
Recipient.
      Section 11.     Deferral of Stock Award.
      (a) The Committee may, in its sole discretion, authorize an Employee or
Officer to elect to defer the ownership of the Shares of Common Stock otherwise
issuable pursuant to Section 10. Any such election shall be made in writing in
the form prescribed by the Committee, and shall be subject to such rules and
procedures as shall be determined by the Committee in its sole discretion. In no
event, however, shall any deferral be permitted to the extent prohibited by
Applicable Laws.
      (b) An election to defer pursuant to (a) above with respect to Shares of
Restricted Stock issuable in a calendar year must be made on or prior to
December 31st of the year that precedes the year in which such Restricted Stock
would otherwise be issued. Notwithstanding the foregoing, an Employee or Officer
may make an election to defer pursuant to this Section 11 no later than 30 days
after the Effective Date, for the year in which the Employees Plan is first
effective, or, if later, within 30 days after the date the Employee or Officer
first becomes eligible to participate.
      (c) At the time of the deferral election described in this Section 11, the
Employee or Officer may select the date for the issuance or receipt of the
deferred Shares. If the Employee or Officer does not select a date for the
issuance of deferred Shares, the deferred Shares will be issued upon termination
of his or her service as an Employee or Officer.

B-9



--------------------------------------------------------------------------------



 



      Section 12.     Other Awards.
      The Committee, in its sole discretion, but subject to the terms of the
Plan, may grant the following types of Awards (in addition to or in combination
with the Awards of Options and Restricted Stock described above) under this Plan
on a stand alone, combination or tandem basis:


        (a) Stock Appreciation Right. The Committee may grant a right to receive
the excess of the Fair Market Value of a Share on the date the stock
appreciation right is exercised over the Fair Market Value of a Share on the
date the stock appreciation right was granted (the “Spread”). The Spread with
respect to a stock appreciation right may be payable in cash, Shares with a
total Fair Market Value equal to the Spread or a combination of these two. With
respect to stock appreciation rights that are subject to Section 16 of the
Exchange Act, however, the Committee shall retain sole discretion (i) to
determine the form in which payment of the stock appreciation right will be made
(cash, Shares or any combination thereof) or (ii) to approve an election by a
Recipient to receive cash in full or partial settlement of stock appreciation
rights. Each Award Agreement for stock appreciation rights shall provide that
stock appreciation rights under the Plan may not be exercised earlier than six
(6) months from the date of grant. The terms of the Award Agreements granting
stock appreciation rights need not be the same with respect to each Recipient. A
stock appreciation right shall be subject to adjustment as provided in
Section 14 of the Plan.           (b) Performance Award. The Committee may grant
a Performance Award based on the performance of the Recipient over a specified
performance period. A Performance Award may be awarded to an Employee contingent
upon future performance of the Company or any Affiliate, Subsidiary, division or
department thereof in which such Employee is employed, if applicable, during the
performance period. The Committee shall establish the performance measures
applicable to such performance prior to the beginning of the performance period,
but subject to such later revisions as the Committee may deem appropriate to
reflect significant, unforeseen events or changes. The Performance Award may
consist of a right to receive Shares (or cash in an amount equal to the Fair
Market Value thereof) or the right to receive an amount equal to the
appreciation, if any, in the Fair Market Value of Shares over a specified
period. Each Performance Award shall have a maximum value established by the
Committee at the time such Award is made. In determining the value of
Performance Awards, the Committee shall take into account the Recipient’s
responsibility level, performance, potential, other Awards and such other
considerations as it deems appropriate. Payment of a Performance Award may be
made following the end of the performance period in cash, Shares (based on the
Fair Market Value on the payment date) or a combination thereof, as determined
by the Committee, and in a lump sum or installments as determined by the
Committee. Except as otherwise provided in an Award Agreement or as determined
by the Committee, a Performance Award shall terminate if the Recipient does not
remain continuously in the employ of the Company at all times during the
applicable performance period. The terms of the Award Agreements granting a
Performance Award need not be the same with respect to each Recipient.          
(c) Other Stock-Based Awards. The Committee may, in its discretion, grant other
Share-based Awards which are related to or serve a similar function to those
Awards set forth in this Section 12.

      Section 13.     Non-Transferability of Awards.
      Unless otherwise specified by the Committee in the Award Agreement, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by (i) will or by the laws of descent or
distribution or (ii) pursuant to a qualified domestic relations order (as
defined in the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder). Options and other Awards may be
exercised, during the lifetime of the Participant, only by the Participant or by
the guardian or legal representative of the Participant or by an alternate payee
pursuant to a qualified domestic relations order. If the Committee makes an
Award transferable, such Award shall contain such additional terms and
conditions as the Committee deems appropriate. Any attempt to assign, pledge or
otherwise transfer any Award or of any right or privileges conferred thereby,
contrary to the Plan, or the sale or levy or similar process upon the rights and
privileges conferred hereby, shall be void.

B-10



--------------------------------------------------------------------------------



 



      Section 14.     Adjustments Upon Changes in Capitalization.
      Subject to any required action by the stockholders of the Company, the
number of shares of Common Stock covered by each outstanding Award, and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Award, as well as the
price per share of Common Stock covered by each such outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
(a) conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration;” and (b) no adjustment
shall be made below par value and no fractional shares of Common Stock shall be
issued. Such adjustment shall be made by the Board in its sole discretion, whose
determination in that respect shall be final, binding and conclusive. In the
event of an extraordinary cash dividend, the Committee may, in its sole
discretion, equitably adjust the aggregate number of Shares available under the
Plan, as well as the exercise price, number of Shares and other appropriate
terms of any outstanding Award in order to preserve the intended benefits of the
Plan. Except as expressly provided herein, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.
      Section 15.     Date of Grant.
      The date of grant of an Award shall be, for all purposes, the date on
which the Committee makes the determination granting such Award, or such other
later date as is determined by the Committee. Notice of the determination shall
be provided to each Participant within a reasonable time after the date of such
grant.
      Section 16.     Term; Amendment and Termination of the Plan.
      (a) Amendment and Termination. Subject to this Section 16 and
Section 18(f), the Board may at any time amend, alter, suspend or terminate the
Plan, including without limitation to provide for the transferability of any or
all Options to comply with or take advantage of rules governing registration of
shares. Subject to Section 18(f) and the other terms of the Plan, the Committee
may amend the terms of any Option theretofore granted, prospectively or
retroactively, but no such amendment shall impair the rights of any Recipient
without the Recipient’s consent.
      (b) Stockholder Approval. The Company shall obtain stockholder approval of
any material Plan amendment and any amendment to the extent necessary and
desirable to comply with Section 422 of the Code (or any successor rule or
statute or other applicable law, rule or regulation, including the requirements
of any exchange or quotation system on which the Common Stock is listed or
quoted). Such stockholder approval, if required, shall be obtained in such a
manner and to such a degree as is required by the Applicable Law, rule or
regulation.
      (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Recipient,
unless mutually agreed otherwise between the Recipient and the Committee, which
agreement must be in writing and signed by the Recipient and the Company.
      Section 17.     Conditions Upon Issuance of Shares.
      (a) Legal Compliance. Shares shall not be issued pursuant to the exercise
of an Award unless the exercise of such Award and the issuance and delivery of
such Shares shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, Applicable Laws, and the requirements of
any stock exchange or quotation system upon which the Shares may then be listed
or quoted and shall be further subject to the approval of counsel for the
Company with respect to such compliance. The Committee may cause a legend or
legends to be placed on any certificates for Shares or other securities
delivered under the Plan as it may deem appropriate to make reference to such
legal rules and restrictions, or to impose any restrictions on transfer.

B-11



--------------------------------------------------------------------------------



 



      (b) Withholding Obligations. No later than the date as of which an amount
first becomes includible in the gross income of the Recipient for federal income
tax purposes with respect to any Award under the Plan, the Recipient shall pay
to the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Committee, withholding obligations may be settled with vested Common Stock,
including vested Common Stock that is part of the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan shall be
conditioned on such payment or arrangements, and the Company, its Subsidiaries
and its Affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Recipient. The
Committee may establish such procedures as it deems appropriate, including the
making of irrevocable elections, for the settlement of withholding obligations
with vested Common Stock.
      (c) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
      (d) Grants Exceeding Allotted Shares. If the Stock covered by an Award
exceeds, as of the date of grant, the number of Shares which may be issued under
the Plan without additional stockholder approval, such Award shall be void with
respect to such excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained in accordance with Applicable Law and Section 16(b) of the Plan.
      Section 18.     General Provisions.
      (a) Term of Plan. This Plan shall become effective upon its approval by
the stockholders of the Company (“Effective Date”), subject to the approval of
the Company’s stockholders on or before the first anniversary of the date of its
adoption by the Board. Such stockholder approval shall be obtained in the manner
and to the degree required under Applicable Laws and the rules of any stock
exchange upon which the Common Stock is listed. It shall continue in effect for
a term of ten (10) years unless terminated earlier under Section 16 of the Plan.
      (b) No Contract of Employment. Neither the Plan nor any Award hereunder
shall confer upon an individual any right with respect to continuing such
individual’s employment relationship with the Company, nor shall they interfere
in any way with such individual’s right or the Company’s right to terminate such
employment relationship at any time, with or without cause.
      (c) Severability. In the event that any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
      (d) Governing Law. The Plan and all Awards made and actions thereunder
shall be governed by and construed in accordance with the laws of the state of
Delaware.
      (e) Dividends. The reinvestment of dividends in additional Restricted
Stock at the time of any dividend payment shall be permissible only if
sufficient shares of Common Stock are available under the Plan for such
reinvestment (taking into account then outstanding Options and other Awards).
      (f) Prohibition on Loans to Participants. The Company shall not lend funds
to any Participant for the purpose of paying the exercise or base price
associated with any Award or for the purpose of paying any taxes associated with
the exercise or vesting of an Award.
      (g) Performance-Based Compensation. The Committee may designate any Award
as “performance-based compensation” for purposes of Section 162(m) of the Code.
Any Awards designated as “performance-based compensation” shall be conditioned
on the achievement of one or more performance measures, and the measurement may
be stated in absolute terms or relative to comparable companies.

B-12



--------------------------------------------------------------------------------



 



      (h) Unfunded Status of Plan. It is intended that the Plan constitute an
“unfunded” plan for incentive and deferred compensation. The Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock or make payment; provided,
however, that, unless the Committee otherwise determines, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.
      (i) Liability of Committee Members. Except as provided under Applicable
Law, no member of the Board or the Committee will be liable for any action or
determination made in good faith by the Board or the Committee with respect to
the Plan or any Award under it. Neither the Company, the Board of Directors nor
the Committee, nor any Subsidiary or Affiliate, nor any directors, officers or
employees thereof, shall be liable to any Participant or other person if it is
determined for any reason by the Internal Revenue Service or any court that an
Incentive Stock Option granted hereunder does not qualify for tax treatment as
an “incentive stock option” under Section 422 of the Code.

B-13